MEMORANDUM OPINION
BUSSEY, Presiding Judge:
The appellant, Hugh Nathaniel Hipp, was convicted for Driving Under the Influence of Alcohol by a Tulsa Municipal Criminal Court jury, Case No. 368760, was sentenced to seventy-five (75) days in jail and a three hundred dollar ($300) fine, and he appeals.
We deem it unnecessary to set forth the facts of the case as it must be reversed and remanded for a new trial as the trial court erred in allowing the prosecutor to cross-examine the appellant as to his prior arrests.
While it might have been proper to inquire of the appellant relative to prior convictions in accord with 12 O.S.1981, § 2609, we are of the opinion that the “run-ins with the police before” testified to on direct examination by appellant did not invite or render admissible questions on cross-examination concerning his prior arrests as was done in the instant case. Inquiring into the appellant’s prior arrests improperly impeaches his credibility for the reason that not every arrest results in a conviction. See, Smith v. State, 581 P.2d 467 (Okl.Cr. 1978).
Accordingly, this case must be REVERSED and REMANDED for a new trial in accordance with the views expressed herein.